
	

113 HR 367 : Regulations From the Executive in Need of Scrutiny Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 367
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend chapter 8 of title 5, United
		  States Code, to provide that major rules of the executive branch shall have no
		  force or effect unless a joint resolution of approval is enacted into
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 Regulations From the Executive in Need
			 of Scrutiny Act of 2013.
		2.PurposeThe purpose of this Act is to increase
			 accountability for and transparency in the Federal regulatory process. Section
			 1 of article I of the United States Constitution grants all legislative powers
			 to Congress. Over time, Congress has excessively delegated its constitutional
			 charge while failing to conduct appropriate oversight and retain accountability
			 for the content of the laws it passes. By requiring a vote in Congress, the
			 REINS Act will result in more carefully drafted and detailed legislation, an
			 improved regulatory process, and a legislative branch that is truly accountable
			 to the American people for the laws imposed upon them. Moreover, as a tax on
			 carbon emissions increases energy costs on consumers, reduces economic growth
			 and is therefore detrimental to individuals, families and businesses, the REINS
			 Act includes in the definition of a major rule, any rule that implements or
			 provides for the imposition or collection of a tax on carbon emissions.
		3.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
			
				8Congressional Review of Agency
				Rulemaking
					
						Sec.
						801. Congressional
				  review.
						802. Congressional approval
				  procedure for major rules.
						803. Congressional
				  disapproval procedure for nonmajor rules.
						804. Definitions.
						805. Judicial
				  review.
						806. Exemption for monetary
				  policy.
						807. Effective date of
				  certain rules.
					
					801.Congressional review
						(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
									(i)a copy of the rule;
									(ii)a
				concise general statement relating to the rule;
									(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within clauses (i) through
				(iii) of section 804(2)(A) or within section 804(2)(B);
									(iv)a
				list of any other related regulatory actions taken by or that will be taken by
				the Federal agency promulgating the rule that are intended to implement the
				same statutory provision or regulatory objective as well as the individual and
				aggregate economic effects of those actions;
									(v)a list of any other related regulatory
				actions taken by or that will be taken by any other Federal agency with
				authority to implement the same statutory provision or regulatory objective
				that are intended to implement such provision or objective, of which the
				Federal agency promulgating the rule is aware, as well as the individual and
				aggregate economic effects of those actions; and
									(vi)the proposed effective date of the
				rule.
									(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
									(i)a complete copy of the cost-benefit
				analysis of the rule, if any, including an analysis of any jobs added or lost,
				differentiating between public and private sector jobs;
									(ii)the agency’s actions pursuant to sections
				603, 604, 605, 607, and 609 of this title;
									(iii)the agency’s actions pursuant to sections
				202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995; and
									(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
									(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
								(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date. The report of the
				Comptroller General shall include an assessment of the agency’s compliance with
				procedural steps required by paragraph (1)(B) and an assessment of whether the
				major rule imposes any new limits or mandates on private-sector
				activity.
								(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
								(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
							(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
							(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
							(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
							(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
							(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
							(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
								(A)necessary because of an imminent threat to
				health or safety or other emergency;
								(B)necessary for the enforcement of criminal
				laws;
								(C)necessary for national security; or
								(D)issued pursuant to any statute implementing
				an international trade agreement.
								(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
							(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
								(A)in the case of the Senate, 60 session days,
				or
								(B)in the case of the House of
				Representatives, 60 legislative days,
								before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
									(i)such rule were published in the Federal
				Register on—
										(I)in the case of the Senate, the 15th session
				day, or
										(II)in the case of the House of
				Representatives, the 15th legislative day,
										after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
									(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
								(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
							802.Congressional
				approval procedure for major rules
						(a)(1)For purposes of this
				section, the term joint resolution means only a joint resolution
				addressing a report classifying a rule as major pursuant to section
				801(a)(1)(A)(iii) that—
								(A)bears no preamble;
								(B)bears the following title (with blanks
				filled as appropriate): Approving the rule submitted by ___ relating to
				___.;
								(C)includes after its resolving clause
				only the following (with blanks filled as appropriate): That Congress
				approves the rule submitted by ___ relating to ___.; and
								(D)is introduced pursuant to paragraph
				(2).
								(2)After a House of Congress receives a
				report classifying a rule as major pursuant to section 801(a)(1)(A)(iii), the
				majority leader of that House (or his or her respective designee) shall
				introduce (by request, if appropriate) a joint resolution described in
				paragraph (1)—
								(A)in the case of the House of
				Representatives, within three legislative days; and
								(B)in the case of the Senate, within
				three session days.
								(3)A joint resolution described in
				paragraph (1) shall not be subject to amendment at any stage of
				proceeding.
							(b)A joint resolution
				described in subsection (a) shall be referred in each House of Congress to the
				committees having jurisdiction over the provision of law under which the rule
				is issued.
						(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
						(d)(1)In the Senate, when the
				committee or committees to which a joint resolution is referred have reported,
				or when a committee or committees are discharged (under subsection (c)) from
				further consideration of a joint resolution described in subsection (a), it is
				at any time thereafter in order (even though a previous motion to the same
				effect has been disagreed to) for a motion to proceed to the consideration of
				the joint resolution, and all points of order against the joint resolution (and
				against consideration of the joint resolution) are waived. The motion is not
				subject to amendment, or to a motion to postpone, or to a motion to proceed to
				the consideration of other business. A motion to reconsider the vote by which
				the motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following
				the conclusion of the debate on a joint resolution described in subsection (a),
				and a single quorum call at the conclusion of the debate if requested in
				accordance with the rules of the Senate, the vote on final passage of the joint
				resolution shall occur.
							(4)Appeals from the decisions of the
				Chair relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the House of Representatives, if any
				committee to which a joint resolution described in subsection (a) has been
				referred has not reported it to the House at the end of 15 legislative days
				after its introduction, such committee shall be discharged from further
				consideration of the joint resolution, and it shall be placed on the
				appropriate calendar. On the second and fourth Thursdays of each month it shall
				be in order at any time for the Speaker to recognize a Member who favors
				passage of a joint resolution that has appeared on the calendar for at least 5
				legislative days to call up that joint resolution for immediate consideration
				in the House without intervention of any point of order. When so called up a
				joint resolution shall be considered as read and shall be debatable for 1 hour
				equally divided and controlled by the proponent and an opponent, and the
				previous question shall be considered as ordered to its passage without
				intervening motion. It shall not be in order to reconsider the vote on passage.
				If a vote on final passage of the joint resolution has not been taken by the
				third Thursday on which the Speaker may recognize a Member under this
				subsection, such vote shall be taken on that day.
						(f)(1)If, before passing a
				joint resolution described in subsection (a), one House receives from the other
				a joint resolution having the same text, then—
								(A)the joint resolution of the other
				House shall not be referred to a committee; and
								(B)the procedure in the receiving House
				shall be the same as if no joint resolution had been received from the other
				House until the vote on passage, when the joint resolution received from the
				other House shall supplant the joint resolution of the receiving House.
								(2)This subsection shall not apply to the
				House of Representatives if the joint resolution received from the Senate is a
				revenue measure.
							(g)If either House
				has not taken a vote on final passage of the joint resolution by the last day
				of the period described in section 801(b)(2), then such vote shall be taken on
				that day.
						(h)This section and
				section 803 are enacted by Congress—
							(1)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and as such is deemed to be part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a joint resolution described in subsection (a) and superseding
				other rules only where explicitly so; and
							(2)with full
				recognition of the Constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner and to the same extent as in the case of any other rule of that
				House.
							803.Congressional disapproval procedure for
				nonmajor rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the
				___ relating to ___ , and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
						(b)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
						(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
							(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
							(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
							(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
							(1)The joint
				resolution of the other House shall not be referred to a committee.
							(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
								(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(B)the vote on final passage shall be on the
				joint resolution of the other House.
								804.DefinitionsFor purposes of this chapter—
						(1)The term Federal agency means
				any agency as that term is defined in section 551(1).
						(2)The term major rule means
				any rule, including an interim final rule, that the Administrator of the Office
				of Information and Regulatory Affairs of the Office of Management and Budget
				finds—
							(A)has resulted in or
				is likely to result in—
								(i)an
				annual effect on the economy of $50,000,000 or more;
								(ii)a
				major increase in costs or prices for consumers, individual industries,
				Federal, State, or local government agencies, or geographic regions; or
								(iii)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; or
								(B)is made by the
				Administrator of the Environmental Protection Agency and that would have a
				significant impact on a substantial number of agricultural entities, as
				determined by the Secretary of Agriculture (who shall publish such
				determination in the Federal Register);
							(C)is a rule that implements or provides for
				the imposition or collection of a carbon tax; or
							(D)is made under the Patient Protection and
				Affordable Care Act (Public Law 111–148).
							(3)The term nonmajor rule means
				any rule that is not a major rule.
						(4)The term rule has the meaning
				given such term in section 551, except that such term does not include any rule
				of particular applicability, including a rule that approves or prescribes for
				the future rates, wages, prices, services, or allowances therefore, corporate
				or financial structures, reorganizations, mergers, or acquisitions thereof, or
				accounting practices or disclosures bearing on any of the foregoing.
						(5)The term
				submission date or publication date, except as otherwise
				provided in this chapter, means—
							(A)in the case of a
				major rule, the date on which the Congress receives the report submitted under
				section 801(a)(1); and
							(B)in the case of a
				nonmajor rule, the later of—
								(i)the date on which
				the Congress receives the report submitted under section 801(a)(1); and
								(ii)the date on which
				the nonmajor rule is published in the Federal Register, if so published.
								(6)The term agricultural entity
				means any entity involved in or related to agricultural enterprise, including
				enterprises that are engaged in the business of production of food and fiber,
				ranching and raising of livestock, aquaculture, and all other farming and
				agricultural related industries.
						(7)The term carbon tax means a
				fee, levy, or price on—
							(A)emissions, including carbon dioxide
				emissions generated by the burning of coal, natural gas, or oil; or
							(B)coal, natural gas,
				or oil based on emissions, including carbon dioxide emissions that would be
				generated through the fuel's combustion.
							805.Judicial review
						(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
						(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
						(c)The enactment of a joint resolution of
				approval under section 802 shall not be interpreted to serve as a grant or
				modification of statutory authority by Congress for the promulgation of a rule,
				shall not extinguish or affect any claim, whether substantive or procedural,
				against any alleged defect in a rule, and shall not form part of the record
				before the court in any judicial proceeding concerning a rule except for
				purposes of determining whether or not the rule is in effect.
						806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
					807.Effective date of certain
				rulesNotwithstanding section
				801—
						(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
						(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
						shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
		4.Budgetary effects
			 of rules subject to section 802 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new subparagraph:
			
				(E)Budgetary
				effects of rules subject to section 802 of title 5, United States
				CodeAny rules subject to the
				congressional approval procedure set forth in section 802 of chapter 8 of title
				5, United States Code, affecting budget authority, outlays, or receipts shall
				be assumed to be effective unless it is not approved in accordance with such
				section.
				.
		5.Government
			 Accountability Office study of rules
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to determine, as of the date
			 of the enactment of this Act—
				(1)how many rules (as
			 such term is defined in section 804 of title 5, United States Code) were in
			 effect;
				(2)how many major rules (as such term is
			 defined in section 804 of title 5, United States Code) were in effect;
			 and
				(3)the total
			 estimated economic cost imposed by all such rules.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General of the United States shall submit a report to Congress that
			 contains the findings of the study conducted under subsection (a).
			
	
		
			Passed the House of
			 Representatives August 2, 2013.
			Karen L. Haas,
			Clerk
		
	
